                                                     Case 3:21-cv-00207-RJD Document 1-1 Filed 02/23/21 Page 1 of 1 Page ID #19
PROJECT: 1690009996          DATED: 12/4/2020       DESIGNER: ELS                                L:\Loop Project Files\_CAD\1690009996_Former Federal Lead Smelter-IL\_2020-11\02_Site (MRC & Other Property) Layout & Aluminum Dross Pile Loc.dwg




                                                                                                                                                                                                                                     N




                      FORMER FEDERAL LEAD
                       SMELTER - WEST SIDE




                                                                                                                                                                                                                                     CHESSEN ROAD

                                                                                                      ALUMINUM DROSS PILE




                                                                    TH
                                                                      EG
                                                                         RE
                                                                              AT
                                                                                 RIV
                                                                                     ER
                                                                                        ROA
                                                                                            D


                                                                                                143

                                                                                                                                                                                                              0                       400
                                                                                                                                                                                                                                         Feet
   Source: Aerial Imagery: Google EarthTM, image dated 9/25/2019.



LEGEND
                                                                                                SITE (MRC AND OTHER PROPERTY) LAYOUT                                                                                          FIGURE 2
             MRC HOLDINGS, INC PROPERTY
             BOUNDARY (APPROXIMATE)
                                                                                                    AND ALUMINUM DROSS PILE LOCATION



                                                                                                                                                                                                      RAMBOLL US CONSULTING, INC.
                                                                                                                                                                                                                          A RAMBOLL COMPANY

                                                                                                                FORMER FEDERATED LEAD SMELTER SITE
                                                                                                                                                                       EAST SIDE
                                                                                                                                                                   ALTON, ILLINOIS
